     Case 1:21-cv-00721-NONE-BAM Document 17 Filed 09/01/21 Page 1 of 3


 1    ADANTE D. POINTER, ESQ., 236229
      PATRICK M. BUELNA, ESQ., SBN 317043
 2    POINTER & BUELNA, LLP
 3    LAWYERS FOR THE PEOPLE
      1901 Harrison St., Suite 1140,
 4    Oakland, CA 94612
      Tel: 510-929-5400
 5    Email: APointer@LawyersFTP.com
      Email: PBuelna@LawyersFTP.com
 6

 7    Attorneys for Plaintiffs

 8     James J. Arendt, Esq. Bar No. 142937
       Ashley N. Reyes, Esq. Bar No. 312120
 9     WEAKLEY & ARENDT
       A Professional Corporation
10     5200 N. Palm Avenue, Suite 211
       Fresno, California 93704
11     Telephone: (559) 221-5256
       Facsimile: (559) 221-5262
12     James@walaw-fresno.com
       Ashley@walaw-fresno.com
13
      Attorneys for Defendants, County of Kings, Taylor Lopes, Blake Bursiaga,
14    Tim Steadman, Cory Dobbins, and Nate Hunt

15                               UNITED STATES DISTRICT COURT

16                         FOR THE EASTERN DISTRICT OF CALIFORNIA

17
      BLANCA MENDOZA, an individual; B.M.,         ) CASE NO. 1:21-CV-00721-NONE-BAM
18    minor by and through his guardian ad litem   )
      JESSICA GARCIA,                              )
19                                                   STIPULATION AND [PROPOSED] ORDER
             Plaintiffs,                           ) TO MOVE STATUS CONFERENCE
20                                                 )
                     vs.                           )
21                                                 )
      COUNTY OF KINGS, et al.                      )
22                                                 )
           Defendants.                             )
23
                                                   )
24                                                 )

25

26
27

28

                                       STIPULATION AND ORDER
                                                   1
     Case 1:21-cv-00721-NONE-BAM Document 17 Filed 09/01/21 Page 2 of 3


 1            WHEREAS, Plaintiffs filed their Complaint on May 5, 2021 and served a number of
 2    Defendants on or about May 14 and 18, 2021. (Doc. 1; 6-10).
 3           WHEREAS Defendants County of Kings, Bursiaga, Dobbins, Hunt, Lopes and
 4    Steadman filed an Answer. (Doc. 11).
 5           WHEREAS, the parties filed a Joint Scheduling Report on July 27, 2021 and the Court
 6    held a Scheduling Hearing on August 3, 2021. (Doc. 13-15).
 7           WHEREAS, the remaining Defendants Rivera, Tr. Augustus, Kevin Kurtz, Jose Garcia
 8    and F. Avalos were still outstanding in service and Plaintiffs were order to identify and serve
 9    the remaining defendants. (Doc. 15).
10           WHEREAS, Plaintiffs have identified and are in the process of serving the remaining
11    Defendants in Corcoran, California.
12           WHEREAS, it will take approximately 3-4 weeks for the Defendants to make an

13    appearance.

14           WHEREAS, the Court currently has a Status Conference scheduled for Sept. 2, 2021 at

15    9:00 AM.

16           WHEREAS, the parties jointly request and stipulate to requesting the Court to move the

17    Status Conference to October 7, 2021 to give the remaining parties time to appear in the case to

18    save the Court resources.

19    DATED: Sept 1, 2021                           POINTER & BUELNA, LLP

20

21                                           By:    /s/   Patrick Buelna
                                                    Adante D. Pointer
22                                                  Patrick M. Buelna
                                                    Attorneys for Plaintiffs
23

24
      DATED: Sept 1, 2021                           WEAKLEY & ARENDT
25                                                  A Professional Corporation

26
                                             By:    /s/ Ashley Reyes (Auth 9-1-21)
27                                                  James J. Arendt
                                                    Ashley N. Reyes
28                                                  Attorneys for Defendants

                                          STIPULATION AND ORDER
                                                      2
     Case 1:21-cv-00721-NONE-BAM Document 17 Filed 09/01/21 Page 3 of 3


 1                                                  ORDER
 2           Pursuant to the parties’ stipulation, and cause appearing, the request to continue the
 3    Status Conference is GRANTED. The Status Conference currently set for September 2, 2021,
 4    is HEREBY CONTINUED to October 7, 2021, at 8:30 AM in Courtroom 8 (BAM) before
 5    Magistrate Judge Barbara A. McAuliffe. At least one (1) full week prior to the conference,
 6    the parties shall file a Joint Status Report setting forth the status of service on the remaining
 7    defendants and, if appropriate, proposed dates for scheduling this action. The parties shall
 8    appear at the conference remotely with each party connecting either via Zoom video or Zoom
 9    telephone number. The parties will be provided with the Zoom ID and password by the
10    Courtroom Deputy prior to the conference. The Zoom ID and password are confidential and are
11    not to be shared. Appropriate court attire required.
12

13    IT IS SO ORDERED.

14
         Dated:     September 1, 2021                            /s/ Barbara    A. McAuliffe              _
15                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                           STIPULATION AND ORDER
                                                        3
